Plaintiff appeals from an adverse Superior Court judgment entered in a civil action, where it sought to enjoin the defendant tax collector from proceeding with a tax sale of its church because the property has tax-exempt status under the provisions of G. L. 1956 (1970 Reenactment) §44-3-3(5).
The issue which is crucial to the maintenance of the taxpayer’s suit in this case was considered by us in St. Clare Home v. Donnelly, 117 R. I. 464, 368 A.2d 1214 (1977). In the St. Clare Home case we ruled in the taxpayer’s favor by holding that an owner of tax-exempt property is not bound by the remedies and limitations found in §§44-5-26 and 44-5-27.
Consequently, it is hereby ordered that the plaintiff’s appeal be sustained and the case remitted to the Superior Court for further proceedings.
Mr. Justice Doris dissents for the reasons he set forth in his dissenting opinion in the St. Clare Home case.